MEMORANDUM **
Mario Estevan-Hernandez appeals the district court’s denial of his motion to suppress evidence found in his apartment and statements made after his arrest. We affirm.
Even if there were error in any of the respects cited by Estevan-Hernandez, it is necessarily harmless. He does not dispute that his arrest was based on probable cause, or that the 4.7 kilograms of cocaine in the car should have been suppressed. The conviction, therefore, stands. Regardless of whether the 27.9 kilos found in his apartment should have been suppressed, Estevan-Hernandez’s possession of that cocaine would be relevant conduct. See, e.g., United States v. Haynes, 216 F.3d 789, 801 (9th Cir.2000). Accordingly, there is no reasonable possibility his sentence would be affected.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.